Citation Nr: 0823356	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  07-06 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for avascular necrosis bilateral femoral heads.

2.  Entitlement to a disability evaluation in excess of 40 
percent for excessive lordosis with pain and limitation of 
motion of the lumbar spine.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
August 1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied the benefits sought 
on appeal.  The veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review.

The veteran was provided a personal hearing at the local RO 
before the undersigned in August 2007.  A transcript is 
associated with the claims file.

Subsequent to the January 2007 statement of the case, the 
veteran submitted additional evidence, a statement from his 
wife, at his August 2007 hearing before the Board.  At that 
time, the veteran stated on the record, and submitted a 
written statement to the effect, that he waived RO 
consideration of this evidence prior to review of the appeal 
by the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A.§§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).

A review of the record indicates that the veteran was 
afforded VA medical examinations for his avascular necrosis 
bilateral femoral heads and excessive lordosis with pain and 
limitation of motion of the lumbar spine in November 2006 and 
October 2006, respectively.  However, both the October and 
November 2006 VA examiners indicated that the veteran's 
claims file was not available for review.  Applicable 
regulations state that it is essential that, both in the 
examination and evaluation, each disability be viewed in 
relation to its history.  See 38 C.F.R. § 4.1.  In this 
regard, medical examinations generally should "take into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see 
also Hyder v. Derwinski, 1 Vet. App. 221 (1991); 38 C.F.R. § 
3.326 (2007); VAOPGCPREC 20-95 (July 14, 1995) (a VA examiner 
must review a claimant's prior medical records when such a 
review is necessary to ensure a fully informed examination or 
to provide an adequate basis for the examiner's findings and 
conclusions). 

Furthermore, as part of the November 2006 VA examination, the 
examiner reviewed radiographs of the veteran's hips taken in 
June 2003.  In reviewing the radiographs, the November 2006 
VA examiner stated that the films were 3 years old and likely 
did not demonstrate the current severity of the veteran's 
disease.  Where the record does not adequately reveal the 
current state of the claimant's disability, the fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  Suttman v. Brown, 5 
Vet. App. 127, 138 (1993).  The Board therefore finds that a 
VA examination is necessary to ascertain the current severity 
and manifestations of the veteran's service-connected 
avascular necrosis bilateral femoral heads and excessive 
lordosis with pain and limitation of motion of the lumbar 
spine.

Moreover, during the pendency of this appeal, the Court 
issued a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), which held that for an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  However, in this case, the Board notes that 
the veteran has not been adequately provided such notice, and 
thus, the case must also be remanded for proper notice 
pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).



As such, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:

1. The RO should send the veteran a notice 
letter in connection with his claims for 
an increased evaluation.  
The letter should tell the claimant to 
provide medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life.  If the 
Diagnostic Code under which the claimant 
is rated contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by the 
claimant demonstrating a noticeable 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and daily 
life (such as a specific measurement or 
test result), the RO should provide at 
least general notice of that requirement 
to the claimant.  Additionally, the 
claimant must be notified that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 
noncompensable to as much as 100 percent 
based on the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.  The 
notice must also provide examples of the 
types of medical and lay evidence that the 
claimant may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.  The veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service-connected 
avascular necrosis bilateral femoral heads 
and excessive lordosis with pain and 
limitation of motion of a lumbar spine 
injury.  The examination should include 
full range of motion studies (utilizing a 
goniometer), recent x-rays, and any other 
tests considered necessary by the 
examiner.  The claims file should be made 
available for the examiner(s) to review.  
The examiner(s) should review all 
pertinent records associated with the 
claims file and comment on the severity of 
the veteran's above-named conditions.  

As to the veteran's low back disability, 
the examiner should provide ranges of 
motion for the thoracolumbar spine 
reflecting forward flexion, extension, 
left and right lateral flexion, and left 
and right rotation.  In testing range of 
motion of the veteran's thoracolumbar 
spine, the examiner should note if the 
veteran has any additional limitation of 
motion due to such factors as weakness, 
fatigability, incoordination, restricted 
movement, or pain on motion.  The examiner 
should also determine the frequency and 
duration of any incapacitating episodes, 
if any, resulting from the veteran's 
thoracolumbar spine disability.  Any other 
disability, to include any neurological 
disability, resulting from the veteran's 
thoracolumbar spine disability also should 
be noted.  The medical basis for all 
opinions expressed should also be given.  
The examiner should provide a complete 
rationale for all conclusions reached.

As to the veteran's bilateral hip 
disability, the examiner should report all 
appropriate range of motion measurements 
for the left hip and right hip in degrees.  
In testing range of motion of the 
veteran's hips, the examiner should note 
if the veteran has any additional 
limitation of motion due to such factors 
as weakness, fatigability, incoordination, 
restricted movement, or pain on motion.  
If there is no pain, no limitation of 
motion and/or no limitation of function, 
such facts must be noted in the report.  
The examiner should also address the 
questions to whether the veteran 
experiences a flail hip joint, ankylosis 
of the hip, or nonunion or false joint of 
the hip.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

